DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A preliminary amendment of claims 6 and 9 as submitted in a communication filed on 1/29/2021 is acknowledged. 

Specification
The specification is objected for not complying with sequence rules.  See page 8 of the specification. Applicant is required to insert sequence identifiers in front of sequences referred to in the specification.  See particularly 37 CFR 1.821(d).  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA 201911358364.6 filed on 12/25/2019. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/CN2020/070593 filed on 01/07/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 1/29/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 2 is objected to due to the recitation of “wherein the….gene NagA…..gene GamA…..gene ldh in Corynebacterium glutamicum are …..”.  To clearly indicate that the genes recited are those of the claimed C. glutamicum, the claim should be amended to recite “wherein the….gene NagA…..gene GamA…..gene ldh in said Corynebacterium glutamicum are….”.  Appropriate correction is required. 
Claim 6 is objected to due to the recitation of “transforming the expression vector pJYW-4…. Into a host bacterium to obtain….”.   As known in the art, host cells are transformed with an expression vector.  Therefore, to be consistent with commonly used claim language, the claim should be amended to recite “transforming a host bacterium with the expression vector pJYW-4….”.   Appropriate correction is required. 
Claim 8 is objected to due to the recitation of “which is constructed by steps of”.   The term should be amended to recite “which  is constructed by the steps of”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). Correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-5 dependent thereon) is indefinite in the recitation of “wherein the recombinant Corynebacterium glutamicum is obtained by overexpressing in Corynebacterium glutamicum, a transcription factor SugR derived therefrom” for the following reasons.  The term “overexpressing” is a relative term which is deemed indefinite in the absence of a standard for ascertaining the requisite degree  (i.e., overexpression compared to what?).  In addition, the term “a transcription factor SugR derived therefrom” is unclear because one cannot determine if the transcription factor SugR is limited to a C. glutamicum SugR transcription factor, or if the transcription factor can be a variant of the C. glutamicum SugR transcription factor.  It is noted that the term “derived” can be interpreted as “obtained from another after modification”.  For examination purposes, it will be assumed that the claim requires in part the expression of a transcriptional regulator which is variant of the C. glutamicum SugR transcription factor having any structure. Correction is required. 
Claim 4 is indefinite in the recitation of “wherein an encoding gene sequence for the transcription factor SugR is as shown by NCBI-GeneID 1019888” for the following reasons. The term “as shown” can be interpreted as “as exemplified by”.  Therefore, it is unclear if the claim intends to limit the gene sequence to that of NCBI-GeneID 1019888 or if this is merely exemplary.  In addition, as known in the art, sequences in databases such as GenBank are constantly being updated. Therefore, the same GenBank 
Claim 6 (claims 7-8 dependent thereon) is indefinite in the recitation of “transforming the expression vector….into a host bacterium to obtain the recombinant Corynebacterium glutamicum ….” for the following reasons.  Claim 6 is directed to a method for constructing a recombinant C. glutamicum.  However, the claim requires transforming an expression vector into a host bacterium.  Even if one assumes that the claim requires transforming a host bacterium with an expression vector, the term “host bacterium” implies a genus of bacterial species and is not limited to C. glutamicum.  Therefore, it is unclear as to how transforming any bacterial species will result in the production of a recombinant C. glutamicum.  If the intended limitation is the transformation of a C. glutamicum cell with an expression vector, the claim should be amended accordingly. Correction is required. 
Claims 9-10 provides for the use of a recombinant C. glutamicum, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  For examination purposes, it will be assumed that claim 9 is directed to a method for producing N-acetylglucosamine by culturing the recombinant C. glutamicum of claim 1, and claim 10 is directed to a method for producing N-acetylglucosamine by culturing the recombinant C. glutamicum of claim 1 in a shake flask.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-3, 5, 9-10 require in part the expression of a genus of transcription factors having any structure which are variants of the C. glutamicum SugR transcriptional regulator. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed 
	There is no actual structural limitation with regard to the members of the genus of transcription factors recited.  While the specification in the instant application discloses the structure of a single transcriptional regulator (C. glutamicum SugR), it provides no clue as to the structural elements required in any transcription factor, nor does it teach which structural elements of the C. glutamicum SugR are essential to display the same transcriptional regulation function of the C. glutamicum SugR. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the C. glutamicum SugR have the same transcriptional regulation function of the C. glutamicum SugR.
	The claim encompasses a  large genus of proteins which is structurally unrelated.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of transcription factors recited in the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that  the single species disclosed is representative of the structure of all the transcription factors recited.
	Due to the fact that the specification only discloses a single species of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 3, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The invention appears to employ a novel strain (i.e., C. glutamicum S9114) and novel vectors (i.e., pJYW-4-ceN-C.glglms and pJYW-4-ceN-C.glglmS-SugR).  Since the strain and vectors are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  While this strain has been disclosed by Deng et al. (Synthetic and Systems Biotechnology 4:120-129, published online on 6/6/2019; cited in the IDS), there is no indication by Deng et al., or the specification of the instant application, as to public availability.  It is unclear as to whether the recited strain is freely available.  In addition, the recited vectors’ sequences are not fully disclosed, nor have all the sequences required for their construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C.  §112 may be satisfied by a deposit of the vectors and strain.  The specification does not disclose a repeatable process to obtain the vectors and it is not apparent if the DNA 
	If a deposit has been made of these vectors and strain under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific vectors and strain have been deposited under the Budapest Treaty and that the vectors and strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.
	If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	a. during the pendency of this application, access to the invention will be afforded to the 	Commissioner upon request;

b. upon granting of the patent the vectors and strain will be available to the public under the conditions specified in 37 CFR 1.808;

c. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and

d. the deposit will be replaced if it should ever become non-viable.


Claims 1-3, 5, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant C. glutamicum cell transformed with a polynucleotide that encodes the C. glutamicum SugR protein or a polynucleotide that encodes the polypeptide of SEQ ID NO: 9, a method to produce said recombinant C. glutamicum cell, and a method to produce N-acetylglucosamine that requires culturing said  recombinant C. glutamicum cell, does not reasonably provide enablement for a recombinant C. glutamicum cell that expresses any transcription factor, a method to produce said recombinant C. glutamicum cell, or a method to produce N-acetylglucosamine with said recombinant C. glutamicum cell. The specification does not enable any make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-3, 5, 9-10 broadly encompass a recombinant C. glutamicum cell that expresses any transcription factor, a method to produce said recombinant C. glutamicum cell, or a method to produce N-acetylglucosamine with said recombinant C. glutamicum cell. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The enablement provided is not commensurate in scope with the claims due to the extremely large number of transcription factors of unknown structure required by the claims.   In the instant case, the specification enables a recombinant C. glutamicum cell transformed with a polynucleotide that encodes the C. glutamicum SugR transcriptional regulator or the polypeptide of SEQ ID NO: 9, a method to produce said recombinant C. glutamicum cell, and a method to produce N-acetylglucosamine that requires culturing said  recombinant C. glutamicum cell. 
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the C. glutamicum SugR transcriptional regulator as a working example.  However, the specification fails to provide any clue as to the structural elements required in any transcription factor, or the structural features found in the C. glutamicum SugR protein that are required in any variant so that the variant can display the same transcriptional regulation activity.  No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of transcription factors,  neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any transcription factor. In addition, the art does not provide any teaching or guidance as to which changes can be made to the C. glutamicum SugR transcriptional regulator such that the resulting variant would display the same transcriptional regulation activity as that of the C. glutamicum SugR transcriptional regulator.
	At the time of the invention there was a high level of unpredictability associated with (i)  altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity, and (ii) accurate functional annotation of proteins based solely on structural homology.   The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not 
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an infinite number of polypeptides to find a protein as recited.   In the absence of (a) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (b) a correlation between structure and transcriptional regulation activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engels et al. (Journal of Bacteriology 189(8):2955-2966, 2007) as evidenced by Deng et al. (Synthetic and Systems Biotechnology 4:120-129, published online on 6/6/2019; cited in the IDS).  
	Claim 1 is directed in part to a recombinant C. glutamicum cell that has been transformed with a nucleic acid encoding the C. glutamicum SugR transcriptional regulator.  Claims 9-10 as interpreted are directed in part to a method for producing N-acetylglucosamine by culturing a recombinant C. glutamicum cell that has been transformed with a nucleic acid encoding the C. glutamicum SugR transcriptional regulator in a shake flask. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Engels et al. teach a recombinant C. glutamicum cell that has been transformed with a plasmid containing a nucleic acid encoding the C. glutamicum SugR transcriptional regulator, wherein said nucleic acid is operably linked to a promoter induced by IPTG (C. glutamicum WT(pVWEx1); page 2959, left column, Effect of SugR on growth and glucose utilization; page 2956, right column, Homologous overexpression of sugR). Engels et al. teach culturing of the C. glutamicum cell in shake flasks (500 mL baffled shake flasks, page 2956, left column, Bacterial strains, plasmids, oligonucleotides, and culture conditions).  C. glutamicum endogenously produces N-acetylglucosamine as evidenced by Deng et al. (Figure 1, page 122) who disclose the biosynthetic pathway of N-acetylglucosamine in C. glutamicum.  Therefore, the recombinant C. glutamicum cell of Engels would synthesize N-acetylglucosamine when cultured.  As such, the teachings of Engels et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 10, 2022